  Exhibit 10.1

 
 
 
 
 
 
 
 
 
 
MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
By
 
GEX Management, Inc. (“Buyer”) And
Julia Hashemieh. (“Seller”)
 
 
 
 
 
 

 
 
 
 

 
 
 
 
 
 
 

 

 
MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is entered into
effective as of August 3, 2018 (“Effective Date”) by and among GEX Management,
Inc., a Texas corporation (“Buyer”), and Julia Hashemieh, an individual residing
in California (“Seller”) (collectively “Parties” and individually “Party”), for
the purchase of the 26% of the member interests in Payroll Express, LLC, a
California limited liability company (“PAYEX”).
 
RECITALS
 
WHEREAS, PAYEX is a limited liability company that owns certain service
agreements of which true and correct copies have been reviewed and sent to Buyer
by Seller; and
 
WHEREAS, the Seller owns seventy-five percent (75%) of the member interests in
PAYEX (the “PAYEX Member Interest”); and
 
WHEREAS, Buyer wishes to buy from Seller, and Seller wishes to sell to Buyer the
PAYEX Member Interests, subject to the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Buyer and Seller hereby agree as
follows:
 
Article I.
SALE AND PURCHASE OF PAYEX
 
1.0              Sale and Purchase of PAYEX Member Interest; Consideration. The
Seller hereby agrees, subject to the terms and conditions of this Agreement, to
sell, assign, transfer and deliver to Buyer at the Closing (as hereinafter
defined) free and clear of all liens, claims, charges, limitations, agreements,
restrictions and encumbrances whatsoever, the PAYEX Member Interest for the
consideration specified in Section 1.1. The Seller hereby transfers all title
over the PAYEX Member Interest to Buyer at the time of Closing, which includes
all rights and obligations connected to the PAYEX Member Interest including but
not limited to all rights to dividends, capital, all voting rights and for
avoidance of doubt any dividends which are due but not yet paid will become due
and paid to Buyer. The transfer is effective at the execution of this Agreement
and the issuance of the consideration defined in Section1.2.
 
 

 
 
1.1               Total Purchase Price for PAYEX Member Interest. The total
purchase price for the PAYEX Member Interest shall be two hundred and fifty
thousand dollars ($250,000) and two million warrants of GXXM stock (“Cash
Consideration”).
 
1.2            Closing. The closing of the sale and purchase of the PAYEX Member
Interest to the Buyer shall take place contemporaneously with the execution of
this Agreement at the offices of the Seller (the “Closing”). Buyer shall deliver
to Seller the Cash Consideration by initiating a wire transfer to Seller’s bank.
In the event that the sale of PAYEX Member Interest does not close, both Buyer
and PAYEX mutually agree that PAYEX will repay the convertible note with Civitas
Alternative Lending, LLC that was executed on June 4, 2018.
 
Article II.
REPRESENTATIONS AND WARRANTIES
 
2.0                  Representations and Warranties of Buyer. PAYEX and Seller
represents and warrants to and agrees to Seller, as follows:
 
(a)            Organization; Power and Authority; Authorization; Subsidiaries.
PAYEX is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of California and Seller has full
corporate power and authority to execute and deliver this Agreement and to
perform the Seller’s obligations hereunder and thereunder. Seller has all
requisite power and authority and all authorizations, licenses and permits
necessary to own, lease and operate its properties and other assets, to conduct
its businesses as presently conducted and as proposed to be conducted. The
execution, delivery and performance by Seller of this Agreement and has been
duly and validly authorized by all necessary corporate action.
 
(b)            Non-Contravention; Governmental Authorities and Consents. The
execution, delivery and performance of this Agreement does not and will not
violate, result in creation of a lien under, or cause a default or a breach of
any term or provision of (i) any statute or other law applicable to Buyer, (ii)
any rule or regulation of any governmental agency or authority applicable to
Seller, (iii) any agreement, document or instrument to which Seller is a party
or by which it is bound, (iv) any judgment, order or decree of any court or
governmental agency or authority applicable to Seller or PAYEX or (v) the
organizational documentation of PAYEX or any resolution of the Seller’s Board of
Directors, members or managers. No consent, approval, or other authorization is
required on the part of any person, governmental authority or other entity in
connection with the execution, delivery and performance of this Agreement by the
Seller.
 
(c)            No Undisclosed Liabilities. PAYEX does not have any undisclosed
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise) that would be required to be reflected on a balance sheet or in
notes thereto prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis, except for liabilities or
obligations (i) disclosed in Buyer’s financial statements, (ii) incurred in the
ordinary course of business and consistent with past practices since the date of
the latest Buyer balance sheet and (iii) that are not material in the aggregate
to PAYEX or Seller. Seller and PAYEX have filed all necessary tax returns and/or
audit documentation with the proper tax and/or regulatory authority.
 
 

 
 
(d)               Bankruptcy Matters. Seller and PAYEX are not subject to any
voluntary case under title 11 of the United States Code or any other bankruptcy,
insolvency or similar law of any state, federal, foreign or other jurisdiction,
nor has any Person commenced an involuntary case against or involving the Seller
and/or PAYEX under title 11 of the United States Code or any other bankruptcy,
insolvency any similar law of any state, federal, foreign or other jurisdiction.
 
(e)            PAYEX’s Capitalization. All of the PAYEX Member Interest has been
duly authorized, are validly issued, fully paid and non-assessable, and are
owned of record beneficially by Seller, free and clear of all encumbrances. Upon
consummation of the transactions contemplated herein, Buyer shall own an
additional 26% of the PAYEX Member Interest free and clear of all encumbrances,
for a total of 51% non-dilutive ownership of PAYEX Member Interest.
 
(f)            All of the PAYEX Member Interest was issued in compliance with
applicable laws. None of the PAYEX Member Interest was issued in violation of
any agreement, arrangement or commitment to which Seller is a party or is
subject to or in violation of any preemptive or similar rights of any person.
 
(g)            Legal Proceedings; Governmental Orders. There is no claim,
action, cause of action, demand, lawsuit, arbitration, inquiry, audit, notice of
violation, proceeding, litigation, citation, summons, subpoena or investigation
of any nature, civil, criminal, administrative, regulatory or otherwise whether
at Law or in equity (“Actions”) are pending or, threatened or accrued (i)
against or by PAYEX and/or Seller affecting any of its properties or assets or
(ii) against or by PAYEX and/or Seller that challenges or seeks to prevent,
enjoin or otherwise delay the transactions contemplated by this Agreement.
 
(i)                 Assets and Real Property of PAYEX. PAYEX owns certain
service agreements (the “Service Agreements”) that have been received and sent
to Buyer, in their true and correct form. The Service Agreements are free from
any mortgages, liens, pledges, charges, encumbrances, equities, claims,
covenants, conditions or restrictions except as shown on the financial records
of PAYEX or disclosed herein by PAYEX and/or Seller.
 
2.1            Representations and Warranties of Buyer.  Buyer represents and
warrants and agrees to Seller, as follows:

 
 

 
 
(a)            Organization of the Buyer. Buyer is a Texas corporation and is
duly organized, validly existing, and in good standing in the State of Texas.
 
(b)            Authorization of Transaction. Seller, through its Board of
Directors, has full capacity, power and authority to execute and deliver this
Agreement and to perform its obligations hereunder and to consummate the
transactions contemplated hereby. Buyer does not need to give any notice to,
make any filing with, or obtain any authorization, consent, or approval of any
government or governmental agency in order to consummate the transactions
contemplated by this Agreement.
 
(c)            Noncontravention. To Buyer’s knowledge, neither the execution and
the delivery of this Agreement, nor the consummation of the transactions
contemplated hereby, will in any material respect (A) violate any constitution,
statute, regulation, rule, injunction, judgment, order, decree, ruling, charge,
or other restriction of any government, governmental agency, or court to which
Buyer or is subject or any provision of its organization documents, as
applicable or (B) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
Buyer is a party or by which any of Buyer's assets is subject.
 
Article III.
INDEMNIFICATION
 
Seller shall defend, indemnify and hold Buyer and its officers, directors, and
affiliates (collectively, the “Buyer’s Indemnified Parties”) harmless from any
and all Third Party Claims and Losses resulting from (a) any material breach or
material inaccuracy of a representation or warranty of Seller and/or PAYEX
contained in this Agreement; or (b) any failure by Seller to perform or comply
with any covenant applicable to it contained in this Agreement. Seller’s
liability under this indemnification provision will not be limited to the amount
that Buyer has paid to the Seller under this Agreement.
 
 
Article IV.
GENERAL
 
4.0               Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated herein shall be paid by the Party
incurring such costs and expenses, whether or not the Closing shall have
occurred.
 
 

 


4.1            Assignment. This Agreement and the other agreements entered into
by the Parties in connection herewith will be binding on the Parties hereto and
their respective heirs, estates, guardians, executors, administrators,
successors and assigns; provided, however, other than the Parties and their
respective heirs, estates, guardians, executors, administrators, successors and
assigns, nothing in this Agreement express or implied, is intended to confer
upon any other Person any rights, remedies, obligations or liabilities of any
nature whatsoever under or by reason of this Agreement.
 
4.2            Severability. If any term of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, then (a) such
provision will be interpreted, construed or reformed to the extent reasonably
required to render the same valid, enforceable and consistent with the original
intent underlying such provision; (b) such provision will remain in effect to
the extent it is not invalid or unenforceable; and (c) the remainder of this
Agreement shall remain in full force and effect and shall in no way be
invalidated.
 
4.3            Waiver. A delay or failure in enforcing any right or remedy
afforded hereunder or by law shall not prejudice or operate to waive that right
or remedy or any other right or remedy for a future breach of this Agreement,
whether of a like or different character.
 
4.4            Governing Law. This Agreement, including any exhibits attached
hereto, shall be construed in accordance with the substantive and procedural
laws of the United States and the State of Texas applicable to agreements
executed and wholly performed therein, without regard to rules or principles of
conflict of laws that might require the application of the laws of any other
jurisdiction.
 
4.5            Entire Agreement. This Agreement, including any exhibits attached
hereto, sets forth the entire agreement between the Parties and supersedes all
contracts, proposals or agreements, whether oral or in writing, and all
negotiations, discussions and conversations, between the Parties with respect to
the subject matter contained in this Agreement. Any policies, agreements or
understandings made between the Parties relating to the subject matter of this
Agreement and not explicitly set forth in this Agreement are void and
unenforceable. This Agreement may be amended, supplemented or modified only by a
written instrument duly executed by or on behalf of each Party hereto.
 
4.6               Counterparts. This Agreement may be executed in counterparts,
each of which shall be considered an original hereof but all of which together
shall constitute one agreement. It is the express intent of the Parties to be
bound by the exchange of signatures on this Agreement via
electronictransmissionsororiginalsignatures.
 
 

 
 
IN WITNESS WHEREOF, each of the Parties hereto, intending to be legally bound,
has executed this Agreement as of the date first set forth above.
 
 
Buyer:
GEX Management, Inc.
 
 
 
 
By:
[sig1.jpg]
 
 
 Carl Dorvil, Chief Executive Officer and Chairman
 
 
 
 
Seller:
Julia Hashemieh
 
 
 
 
By:
[sig2.jpg]
 
 
Julia Hashemieh
 
 
 
 
PAYEX:
Payroll Express, LLC
 
 
 
 
By:
[sig2.jpg]
 
 
Julia Hashemieh
 
 
 

 

 
 
 
